Case 6:20-cv-06087-ELW Document 19                                 Filed 03/11/21 Page 1 of 3 PageID #: 2201




                                IN THE UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF ARKANSAS
                                        HOT SPRINGS DIVISION


CHERYL M. HACKENBURG                                                                              PLAINTIFF

            v.                                      CIVIL NO. 20-6087


ANDREW M. SAUL, Commissioner
Social Security Administration                                                                    DEFENDANT

                                              MEMORANDUM OPINION


            Plaintiff, Cheryl M. Hackenburg, brings this action pursuant to 42 U.S.C. § 405(g), seeking

judicial review of a decision of the Commissioner of the Social Security Administration

(Commissioner) denying her claims for a period of disability and disability insurance benefits

(DIB) and supplemental security income (SSI) benefits under the provisions of Titles II and XVI

of the Social Security Act (Act). In this judicial review, the Court must determine whether there

is substantial evidence in the administrative record to support the Commissioner's decision. See

42 U.S.C. § 405(g).


            Plaintiff protectively filed her current applications for DIB and SSI on January 11, 2018,

alleging an inability to work since January 23, 2018, 1 due to multiple personality disorder, post-
                                                                         0F




traumatic stress disorder, anxiety, depression, a back injury, rheumatoid arthritis, osteoarthritis, an

autoimmune disease/Lupus, Hashimoto’s disease, and a left knee replacement. (Tr. 57, 273, 297).

An administrative hearing was held on January 7, 2020, at which Plaintiff appeared with counsel

and testified. (Tr. 32-56).




1
    Plaintiff, through her counsel, amended her alleged onset date to March 30, 2017. (Tr. 39).

                                                                  1
Case 6:20-cv-06087-ELW Document 19                 Filed 03/11/21 Page 2 of 3 PageID #: 2202




       By written decision dated March 5, 2020, the ALJ found that during the relevant time

period, Plaintiff had an impairment or combination of impairments that were severe. (Tr. 14).

Specifically, the ALJ found Plaintiff had the following severe impairments: degenerative changes

of the lumbar and cervical spine; arthritis and bursitis of the left knee; fibromyalgia; hypertension;

anxiety; depression versus bipolar disorder; and post-traumatic stress disorder. However, after

reviewing all of the evidence presented, the ALJ determined that Plaintiff’s impairments did not

meet or equal the level of severity of any impairment listed in the Listing of Impairments found in

Appendix I, Subpart P, Regulation No. 4. (Tr. 15). The ALJ found Plaintiff retained the residual

functional capacity (RFC) to:

       perform sedentary work as defined in 20 CFR 404.1567(a) and 416.967(a), except can
       occasionally climb ramps and stairs; can occasionally balance, stoop, kneel, crouch,
       and crawl; can occasionally reach overhead; can occasionally push and pull with the
       lower extremities; can occasionally be exposed to extreme cold and vibration; can
       never climb ladders, ropes, or scaffolds; can never be exposed to unprotected heights;
       can understand and remember simple instructions; can sustain attention and
       concentration to complete simple tasks with regular breaks every two hours; can
       interact as needed with supervisors and coworkers and occasionally interact with the
       public; can adapt to routine work conditions and occasional work place changes.

(Tr. 17). With the help of a vocational expert, the ALJ determined Plaintiff could perform work as

a machine tender, an assembler, and an inspector. (Tr. 22).

       Plaintiff then requested a review of the hearing decision by the Appeals Council, which

denied that request on July 24, 2020. (Tr. 1-6). Subsequently, Plaintiff filed this action. (Doc. 2).

This case is before the undersigned pursuant to the consent of the parties. (Doc. 5). Both parties

have filed appeal briefs, and the case is now ready for decision. (Docs. 17, 18).


       This Court's role is to determine whether the Commissioner's findings are supported by

substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir.

2002). Substantial evidence is less than a preponderance but it is enough that a reasonable mind


                                                  2
Case 6:20-cv-06087-ELW Document 19                Filed 03/11/21 Page 3 of 3 PageID #: 2203




would find it adequate to support the Commissioner's decision. The ALJ's decision must be

affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314 F.3d

964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that supports the

Commissioner's decision, the Court may not reverse it simply because substantial evidence exists

in the record that would have supported a contrary outcome, or because the Court would have

decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). In other

words, if after reviewing the record it is possible to draw two inconsistent positions from the

evidence and one of those positions represents the findings of the ALJ, the decision of the ALJ

must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons stated

in the ALJ’s well-reasoned opinion and the Government’s brief, the Court finds Plaintiff’s

arguments on appeal to be without merit and finds that the record as a whole reflects substantial

evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby summarily

affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v. Astrue, No. 08-

0089, 2008 WL 4816675 (W.D. Mo. Oct. 31, 2008) (summarily affirming ALJ’s denial of

disability benefits), aff’d, 364 Fed. Appx. 307 (8th Cir. 2010).

       DATED this 11th day of March 2021.


                                                  /s/ Erin L. Wiedemann
                                                    HON. ERIN L. WIEDEMANN
                                                    UNITED STATES MAGISTRATE JUDGE




                                                 3
